        Case 1:19-cv-02521-SAG Document 444 Filed 04/07/21 Page 1 of 50




                             UNITED STATES DISTRICT COURT
                                DISTRICT OF MARYLAND


JUDY JIEN, et al.,

                        Plaintiffs,

vs.                                                Civ. No. 1:19-cv-02521-SAG

PERDUE FARMS, INC. et al.,

                        Defendants.


                    WEBBER, MENG, SAHL & COMPANY, INC.’S
             ANSWER TO SECOND AMENDED CONSOLIDATED COMPLAINT

        Defendant, Webber, Meng, Sahl & Company, Inc. (“WMS”), by and through his

undersigned counsel, answers the Second Amended Consolidated Complaint (the “Complaint”)

filed by Plaintiffs, Judy Jien, Kieo Jibidi, Elaisa Clement, Glenda Robinson, and Emily Earnest

(collectively, “Plaintiffs”), as follows:

        WMS objects to each and every allegation in the Complaint that refers to “Class

Members” because no class has been certified and WMS maintains that Plaintiffs will be unable

to certify a class in this action. WMS further denies every allegation in the Complaint not

expressly admitted herein.

      I. INTRODUCTION

        1.      WMS denies the allegations set forth in Paragraph 1 of the Complaint.

        2.      WMS denies the allegations set forth in Paragraph 2 of the Complaint.

        3.      WMS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 3 of the Complaint and therefore denies those allegations.



                                               -1-
         Case 1:19-cv-02521-SAG Document 444 Filed 04/07/21 Page 2 of 50




        4.      WMS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 4 of the Complaint and therefore denies those allegations.

        5.      WMS denies the allegations set forth in Paragraph 5 of the Complaint.

        6.      WMS denies the allegations set forth in Paragraph 6 of the Complaint.

        7.      WMS denies the allegations set forth in Paragraph 7 of the Complaint.

        8.      WMS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 8 of the Complaint and therefore denies those allegations.

        9.      WMS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 9 of the Complaint and therefore denies those allegations.

        10.     WMS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 10 of the Complaint and therefore denies those allegations.

        11.     WMS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 11 of the Complaint and therefore denies those allegations.

      II. JURISDICTION AND VENUE

        12.     Paragraph 12 of the Complaint states legal conclusions to which no response is

required. To the extent a response is required, WMS does not challenge this Court’s jurisdiction

over this action. WMS denies any remaining allegations not expressly admitted herein.

        13.     Paragraph 13 of the Complaint states legal conclusions to which no response is

required. To the extent a response is required, WMS denies the allegations set forth in Paragraph

14.

        14.     Paragraph 14 of the Complaint states legal conclusions to which no response is

required.     To the extent a response is required, WMS does not challenge venue in this


                                               -2-
          Case 1:19-cv-02521-SAG Document 444 Filed 04/07/21 Page 3 of 50




jurisdiction for this action. WMS denies any remaining allegations not expressly admitted

herein.

   III. PARTIES

          A.    Plaintiffs

          15.   WMS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 15 of the Complaint and therefore denies those allegations.

          16.   WMS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 16 of the Complaint and therefore denies those allegations.

          17.   WMS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 17 of the Complaint and therefore denies those allegations.

          18.   WMS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 18 of the Complaint and therefore denies those allegations.

          19.   WMS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 19 of the Complaint and therefore denies those allegations.

          B.    Defendants

          20.   WMS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 20 of the Complaint and therefore denies those allegations.

          21.   WMS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 21 of the Complaint and therefore denies those allegations.

WMS further denies the specific allegations in Paragraph 21 of the Complaint that refer to WMS.

          22.   WMS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 22 of the Complaint and therefore denies those allegations.


                                               -3-
        Case 1:19-cv-02521-SAG Document 444 Filed 04/07/21 Page 4 of 50




       23.     WMS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 23 of the Complaint and therefore denies those allegations.

       24.     As Paragraph 24 of the Complaint merely defines terms, no response is required.

To the extent a response is required, WMS denies the truth of the allegations set forth in

Paragraph 24 of the Complaint.

       25.     WMS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 25 of the Complaint and therefore denies those allegations.

       26.     WMS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 26 of the Complaint and therefore denies those allegations.

WMS further denies the specific allegations in Paragraph 26 of the Complaint that refer to WMS.

       27.     WMS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 27 of the Complaint and therefore denies those allegations.

       28.     WMS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 28 of the Complaint and therefore denies those allegations.

WMS further denies the specific allegations in Paragraph 28 of the Complaint that refer to WMS.

       29.     As Paragraph 29 of the Complaint merely defines terms, no response is required.

To the extent a response is required, WMS denies the truth of the allegations set forth in

Paragraph 29 of the Complaint.

       30.     WMS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 30 of the Complaint and therefore denies those allegations.




                                               -4-
        Case 1:19-cv-02521-SAG Document 444 Filed 04/07/21 Page 5 of 50




       31.     WMS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 31 of the Complaint and therefore denies those allegations.

WMS further denies the specific allegations in Paragraph 31 of the Complaint that refer to WMS.

       32.     WMS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 32 of the Complaint and therefore denies those allegations.

       33.     WMS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 33 of the Complaint and therefore denies those allegations.

       34.     WMS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 34 of the Complaint and therefore denies those allegations.

       35.     WMS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 35 of the Complaint and therefore denies those allegations.

WMS further denies the specific allegations in Paragraph 35 of the Complaint that refer to WMS.

       36.     WMS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 36 of the Complaint and therefore denies those allegations.

       37.     WMS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 37 of the Complaint and therefore denies those allegations.

WMS further denies the specific allegations in Paragraph 37 of the Complaint that refer to WMS.

       38.     WMS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 38 of the Complaint and therefore denies those allegations.

       39.     WMS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 39 of the Complaint and therefore denies those allegations.

WMS further denies the specific allegations in Paragraph 39 of the Complaint that refer to WMS.


                                               -5-
        Case 1:19-cv-02521-SAG Document 444 Filed 04/07/21 Page 6 of 50




       40.     WMS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 40 of the Complaint and therefore denies those allegations.

       41.     WMS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 41 of the Complaint and therefore denies those allegations.

WMS further denies the specific allegations in Paragraph 41 of the Complaint that refer to WMS.

       42.     WMS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 42 of the Complaint and therefore denies those allegations.

       43.     WMS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 43 of the Complaint and therefore denies those allegations.

WMS further denies the specific allegations in Paragraph 43 of the Complaint that refer to WMS.

       44.     WMS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 44 of the Complaint and therefore denies those allegations.

       45.     WMS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 45 of the Complaint and therefore denies those allegations.

WMS further denies the specific allegations in Paragraph 45 of the Complaint that refer to WMS.

       46.     WMS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 46 of the Complaint and therefore denies those allegations.

       47.     WMS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 47 of the Complaint and therefore denies those allegations.

WMS further denies the specific allegations in Paragraph 47 of the Complaint that refer to WMS.

       48.     WMS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 48 of the Complaint and therefore denies those allegations.


                                               -6-
        Case 1:19-cv-02521-SAG Document 444 Filed 04/07/21 Page 7 of 50




       49.     WMS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 49 of the Complaint and therefore denies those allegations.

WMS further denies the specific allegations in Paragraph 49 of the Complaint that refer to WMS.

       50.     WMS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 50 of the Complaint and therefore denies those allegations.

       51.     WMS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 51 of the Complaint and therefore denies those allegations.

WMS further denies the specific allegations in Paragraph 51 of the Complaint that refer to WMS.

       52.     As Paragraph 52 of the Complaint merely defines terms, no response is required.

To the extent a response is required, WMS denies the truth of the allegations set forth in

Paragraph 52 of the Complaint.

       53.     WMS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 53 of the Complaint and therefore denies those allegations.

       54.     WMS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 54 of the Complaint and therefore denies those allegations.

WMS further denies the specific allegations in Paragraph 54 of the Complaint that refer to WMS.

       55.     WMS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 55 of the Complaint and therefore denies those allegations.

       56.     WMS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 56 of the Complaint and therefore denies those allegations.

WMS further denies the specific allegations in Paragraph 56 of the Complaint that refer to WMS.




                                               -7-
        Case 1:19-cv-02521-SAG Document 444 Filed 04/07/21 Page 8 of 50




       57.     WMS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 57 of the Complaint and therefore denies those allegations.

       58.     WMS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 58 of the Complaint and therefore denies those allegations.

WMS further denies the specific allegations in Paragraph 58 of the Complaint that refer to WMS.

       59.     WMS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 59 of the Complaint and therefore denies those allegations.

       60.     WMS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 60 of the Complaint and therefore denies those allegations.

       61.     WMS denies the allegations set forth in Paragraph 61 of the Complaint, except

admits that WMS is a Pennsylvania corporation located in Pottstown, Pennsylvania.

       62.     WMS denies the allegations set forth in Paragraph 62 of the Complaint, except

admits that WMS conducted an annual, general survey regarding wages, salaries, and

employment benefits of certain poultry processing plant workers. WMS further admits that it

attended certain meetings with representatives from certain Defendant Processors to share the

results of surveys it conducted. Any other allegation set forth in Paragraph 62 not expressly

admitted herein is denied.

   IV. AGENTS AND CO-CONSPIRATORS

       63.     WMS denies the allegations set forth in Paragraph 63 of the Complaint.

       64.     WMS denies the allegations set forth in Paragraph 64 of the Complaint,

       65.     WMS denies the allegations set forth in Paragraph 65 of the Complaint,




                                               -8-
        Case 1:19-cv-02521-SAG Document 444 Filed 04/07/21 Page 9 of 50




       66.     WMS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 66 of the Complaint and therefore denies those allegations.

       67.     WMS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 67 of the Complaint and therefore denies those allegations.

       68.     WMS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 68 of the Complaint and therefore denies those allegations.

       69.     WMS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 69 of the Complaint and therefore denies those allegations.

       70.     WMS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 70 of the Complaint and therefore denies those allegations.

       71.     WMS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 71 of the Complaint and therefore denies those allegations.

       72.     WMS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 72 of the Complaint and therefore denies those allegations.

       73.     WMS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 73 of the Complaint and therefore denies those allegations.

       74.     WMS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 74 of the Complaint and therefore denies those allegations.

       75.     WMS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 75 of the Complaint and therefore denies those allegations.

       76.     WMS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 76 of the Complaint and therefore denies those allegations.


                                               -9-
       Case 1:19-cv-02521-SAG Document 444 Filed 04/07/21 Page 10 of 50




       77.     WMS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 77 of the Complaint and therefore denies those allegations.

       78.     WMS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 78 of the Complaint and therefore denies those allegations.

       79.     WMS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 79 of the Complaint and therefore denies those allegations.

       80.     WMS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 80 of the Complaint and therefore denies those allegations.

       81.     WMS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 81 of the Complaint and therefore denies those allegations.

       82.     WMS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 82 of the Complaint and therefore denies those allegations.

       83.     WMS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 83 of the Complaint and therefore denies those allegations.

       84.     WMS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 84 of the Complaint and therefore denies those allegations.

       85.     WMS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 85 of the Complaint and therefore denies those allegations.

       86.     WMS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 86 of the Complaint and therefore denies those allegations.

       87.     WMS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 87 of the Complaint and therefore denies those allegations.


                                              - 10 -
       Case 1:19-cv-02521-SAG Document 444 Filed 04/07/21 Page 11 of 50




       88.     WMS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 88 of the Complaint and therefore denies those allegations.

       89.     WMS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 89 of the Complaint and therefore denies those allegations.

       90.     WMS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 90 of the Complaint and therefore denies those allegations.

       91.     WMS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 91 of the Complaint and therefore denies those allegations.

       92.     WMS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 92 of the Complaint and therefore denies those allegations.

       93.     WMS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 93 of the Complaint and therefore denies those allegations.

       94.     WMS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 94 of the Complaint and therefore denies those allegations.

       95.     WMS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 95 of the Complaint and therefore denies those allegations.

       96.     WMS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 96 of the Complaint and therefore denies those allegations.

       97.     WMS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 97 of the Complaint and therefore denies those allegations.

       98.     WMS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 98 of the Complaint and therefore denies those allegations.


                                              - 11 -
       Case 1:19-cv-02521-SAG Document 444 Filed 04/07/21 Page 12 of 50




       99.     WMS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 99 of the Complaint and therefore denies those allegations.

       100.    WMS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 100 of the Complaint and therefore denies those

allegations.

       101.    WMS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 101 of the Complaint and therefore denies those

allegations.

       102.    WMS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 102 of the Complaint and therefore denies those

allegations.

       103.    WMS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 103 of the Complaint and therefore denies those

allegations.

       104.    WMS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 104 of the Complaint and therefore denies those

allegations.

       105.    WMS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 105 of the Complaint and therefore denies those

allegations.




                                              - 12 -
       Case 1:19-cv-02521-SAG Document 444 Filed 04/07/21 Page 13 of 50




       106.    WMS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 106 of the Complaint and therefore denies those

allegations.

       107.    WMS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 107 of the Complaint and therefore denies those

allegations.

       108.    WMS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 108 of the Complaint and therefore denies those

allegations.

       109.    WMS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 109 of the Complaint and therefore denies those

allegations.

       110.    WMS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 110 of the Complaint and therefore denies those

allegations.

       111.    WMS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 111 of the Complaint and therefore denies those

allegations.

       112.    WMS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 112 of the Complaint and therefore denies those

allegations.




                                             - 13 -
       Case 1:19-cv-02521-SAG Document 444 Filed 04/07/21 Page 14 of 50




       113.    WMS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 113 of the Complaint and therefore denies those

allegations.

       114.    WMS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 114 of the Complaint and therefore denies those

allegations.

       115.    WMS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 115 of the Complaint and therefore denies those

allegations.

       116.    WMS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 116 of the Complaint and therefore denies those

allegations.

       117.    WMS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 117 of the Complaint and therefore denies those

allegations.

       118.    WMS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 118 of the Complaint and therefore denies those

allegations.

       119.    WMS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 119 of the Complaint and therefore denies those

allegations.




                                             - 14 -
       Case 1:19-cv-02521-SAG Document 444 Filed 04/07/21 Page 15 of 50




       120.    WMS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 120 of the Complaint and therefore denies those

allegations.

       121.    WMS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 121 of the Complaint and therefore denies those

allegations.

       122.    WMS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 122 of the Complaint and therefore denies those

allegations.

       123.    WMS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 123 of the Complaint and therefore denies those

allegations.

       124.    WMS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 124 of the Complaint and therefore denies those

allegations.

       125.    WMS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 125 of the Complaint and therefore denies those

allegations.

       126.    WMS denies the allegations set forth in Paragraph 126 of the Complaint.

   V. TRADE AND COMMERCE

       127.    WMS denies the allegations set forth in Paragraph 127 of the Complaint.

       128.    WMS denies the allegations set forth in Paragraph 128 of the Complaint.


                                             - 15 -
       Case 1:19-cv-02521-SAG Document 444 Filed 04/07/21 Page 16 of 50




       129.    WMS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 129 of the Complaint and therefore denies those

allegations.

       130.    WMS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 130 of the Complaint and therefore denies those

allegations.

       131.    WMS denies the allegations set forth in Paragraph 131 of the Complaint, except

admits that Defendant Processors are headquartered in multiple different states.

       132.    WMS denies the allegations set forth in Paragraph 132 of the Complaint.

   VI. FACTUAL ALLEGATIONS

       133.    WMS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 133 of the Complaint and therefore denies those

allegations.

       134.    WMS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 134 of the Complaint and therefore denies those

allegations.

       135.    WMS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 135 of the Complaint and therefore denies those

allegations.

       136.    WMS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 136 of the Complaint and therefore denies those

allegations.


                                              - 16 -
       Case 1:19-cv-02521-SAG Document 444 Filed 04/07/21 Page 17 of 50




       137.    WMS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 137 of the Complaint and therefore denies those

allegations.

       138.    WMS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 138 of the Complaint and therefore denies those

allegations.

       139.    WMS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 139 of the Complaint and therefore denies those

allegations.

       140.    WMS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 140 of the Complaint and therefore denies those

allegations.

       141.    WMS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 141 of the Complaint and therefore denies those

allegations.

       142.    WMS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 142 of the Complaint and therefore denies those

allegations.

       143.    WMS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 143 of the Complaint and therefore denies those

allegations.




                                             - 17 -
       Case 1:19-cv-02521-SAG Document 444 Filed 04/07/21 Page 18 of 50




       144.    WMS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 144 of the Complaint and therefore denies those

allegations.

       145.    WMS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 145 of the Complaint and therefore denies those

allegations.

       146.    WMS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 146 of the Complaint and therefore denies those

allegations.

       147.    WMS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 147 of the Complaint and therefore denies those

allegations.

       148.    WMS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 148 of the Complaint and therefore denies those

allegations.

       149.    WMS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 149 of the Complaint and therefore denies those

allegations.

       150.    WMS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 150 of the Complaint and therefore denies those

allegations.




                                             - 18 -
       Case 1:19-cv-02521-SAG Document 444 Filed 04/07/21 Page 19 of 50




       151.    WMS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 151 of the Complaint and therefore denies those

allegations.

       152.    WMS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 152 of the Complaint and therefore denies those

allegations.

       153.    WMS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 153 of the Complaint and therefore denies those

allegations.

       154.    WMS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 154 of the Complaint and therefore denies those

allegations.

       155.    WMS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 155 of the Complaint and therefore denies those

allegations.

       156.    WMS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 156 of the Complaint and therefore denies those

allegations.

       157.    WMS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 157 of the Complaint and therefore denies those

allegations.




                                             - 19 -
       Case 1:19-cv-02521-SAG Document 444 Filed 04/07/21 Page 20 of 50




       158.    WMS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 158 of the Complaint and therefore denies those

allegations.

       159.    WMS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 159 of the Complaint and therefore denies those

allegations.

       160.    WMS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 160 of the Complaint and therefore denies those

allegations.

       161.    WMS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 161 of the Complaint and therefore denies those

allegations.

       162.    WMS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 162 of the Complaint and therefore denies those

allegations.

       163.    WMS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 163 of the Complaint and therefore denies those

allegations.

       164.    WMS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 164 of the Complaint and therefore denies those

allegations.




                                             - 20 -
       Case 1:19-cv-02521-SAG Document 444 Filed 04/07/21 Page 21 of 50




       165.    WMS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 165 of the Complaint and therefore denies those

allegations.

       166.    WMS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 166 of the Complaint and therefore denies those

allegations.

       167.    WMS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 167 of the Complaint and therefore denies those

allegations.

       168.    WMS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 168 of the Complaint and therefore denies those

allegations.

       169.    WMS denies the allegations set forth in Paragraph 169 of the Complaint.

       170.    WMS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 170 of the Complaint and therefore denies those

allegations.

       171.    WMS denies the allegations set forth in Paragraph 171 of the Complaint.

       172.    WMS denies the allegations set forth in Paragraph 172 of the Complaint.

       173.    WMS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 173 of the Complaint and therefore denies those

allegations.




                                             - 21 -
       Case 1:19-cv-02521-SAG Document 444 Filed 04/07/21 Page 22 of 50




       174.    WMS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 174 of the Complaint and therefore denies those

allegations.

       175.    WMS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 175 of the Complaint and therefore denies those

allegations.

       176.    WMS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 176 of the Complaint and therefore denies those

allegations.

       177.    WMS denies the allegations set forth in Paragraph 177 of the Complaint.

       178.    WMS denies the allegations set forth in Paragraph 178 of the Complaint.

       179.    WMS admits that it is a consulting firm based in Pottstown, Pennsylvania. WMS

further admits that it conducted annual, general surveys regarding wages, salaries, and

employment benefits of certain poultry processing plant workers. WMS further refers to its

website for the quoted language stated in Paragraph 179 of the Complaint, which speaks for

itself. Any other allegation set forth in Paragraph 179 not expressly admitted herein is denied.

       180.    WMS denies the allegations set forth in Paragraph 180 of the Complaint, except

admits that it conducted an annual, general survey regarding wages, salaries, and employment

benefits of certain poultry processing plant workers. Any other allegation set forth in Paragraph

180 not expressly admitted herein is denied.

       181.    WMS denies the allegations set forth in Paragraph 181 of the Complaint, except

admits that it conducted an annual, general survey regarding wages, salaries, and employment


                                               - 22 -
          Case 1:19-cv-02521-SAG Document 444 Filed 04/07/21 Page 23 of 50




benefits of certain poultry processing plant workers. Any other allegation set forth in Paragraph

181 not expressly admitted herein is denied.

          182.   WMS denies the allegations set forth in Paragraph 182 of the Complaint, except

admits that it provided certain Defendant Processors with the results of WMS’s annual, general

survey regarding wages, salaries, and employment benefits of certain poultry processing plant

workers. WMS further admits that it created a PowerPoint containing the results of such surveys

and refers to the contents of the PowerPoint described in Paragraph 182, which speaks for itself

Any other allegation set forth in Paragraph 182 not expressly admitted herein is denied.

          183.   WMS denies the allegations set forth in Paragraph 183 of the Complaint, except

admits that it provided certain Defendant Processors with the results of WMS’s annual, general

survey regarding wages, salaries, and employment benefits of certain poultry processing plant

workers. WMS further admits that it created a PowerPoint containing the results of such surveys

and refers to the contents of the PowerPoint described in Paragraph 183, which speaks for itself

Any other allegation set forth in Paragraph 183 not expressly admitted herein is denied.

          184.   WMS denies the allegations set forth in Paragraph 184 of the Complaint, except

admits that it provided certain Defendant Processors with the results WMS’s annual, general

survey regarding wages, salaries, and employment benefits of certain poultry processing plant

workers. WMS further refers to the survey results, alleged in Paragraph 184, which speak for

themselves. Any other allegation set forth in Paragraph 184 not expressly admitted herein is

denied.

          185.   WMS denies the allegations set forth in Paragraph 185 of the Complaint, except

admits that it provided certain Defendant Processors with the results of WMS’s annual, general


                                               - 23 -
          Case 1:19-cv-02521-SAG Document 444 Filed 04/07/21 Page 24 of 50




survey regarding wages, salaries, and employment benefits of certain poultry processing plant

workers. WMS further refers to the survey results, alleged in Paragraph 185, which speak for

themselves. Any other allegation set forth in Paragraph 185 not expressly admitted herein is

denied.

          186.   WMS denies the allegations set forth in Paragraph 186 of the Complaint.

          187.   WMS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 187 of the Complaint and therefore denies those

allegations.

          188.   WMS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 188 of the Complaint and therefore denies those

allegations.

          189.   WMS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 189 of the Complaint and therefore denies those

allegations.

          190.   WMS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 190 of the Complaint and therefore denies those

allegations.

          191.   WMS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 191 of the Complaint and therefore denies those

allegations.




                                               - 24 -
       Case 1:19-cv-02521-SAG Document 444 Filed 04/07/21 Page 25 of 50




       192.    WMS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 192 of the Complaint and therefore denies those

allegations.

       193.    WMS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 193 of the Complaint and therefore denies those

allegations.

       194.    WMS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 194 of the Complaint and therefore denies those

allegations.

       195.    WMS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 195 of the Complaint and therefore denies those

allegations.

       196.    WMS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 196 of the Complaint and therefore denies those

allegations.

       197.    WMS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 197 of the Complaint and therefore denies those

allegations.

       198.    WMS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 198 of the Complaint and therefore denies those

allegations.




                                             - 25 -
       Case 1:19-cv-02521-SAG Document 444 Filed 04/07/21 Page 26 of 50




       199.    WMS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 199 of the Complaint and therefore denies those

allegations.

       200.    WMS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 200 of the Complaint and therefore denies those

allegations.

       201.    WMS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 201 of the Complaint and therefore denies those

allegations.

       202.    WMS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 202 of the Complaint and therefore denies those

allegations.

       203.    WMS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 203 of the Complaint and therefore denies those

allegations.

       204.    WMS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 204 of the Complaint and therefore denies those

allegations.

       205.    WMS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 205 of the Complaint and therefore denies those

allegations.




                                             - 26 -
       Case 1:19-cv-02521-SAG Document 444 Filed 04/07/21 Page 27 of 50




       206.    WMS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 206 of the Complaint and therefore denies those

allegations.

       207.    WMS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 207 of the Complaint and therefore denies those

allegations.

       208.    WMS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 208 of the Complaint and therefore denies those

allegations.

       209.    WMS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 209 of the Complaint and therefore denies those

allegations.

       210.    WMS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 210 of the Complaint and therefore denies those

allegations.

       211.    WMS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 211 of the Complaint and therefore denies those

allegations.

       212.    WMS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 212 of the Complaint and therefore denies those

allegations.




                                             - 27 -
       Case 1:19-cv-02521-SAG Document 444 Filed 04/07/21 Page 28 of 50




       213.    WMS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 213 of the Complaint and therefore denies those

allegations.

       214.    WMS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 214 of the Complaint and therefore denies those

allegations.

       215.    WMS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 215 of the Complaint and therefore denies those

allegations.

       216.    WMS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 216 of the Complaint and therefore denies those

allegations.

       217.    WMS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 217 of the Complaint and therefore denies those

allegations.

       218.    WMS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 218 of the Complaint and therefore denies those

allegations.

       219.    WMS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 219 of the Complaint and therefore denies those

allegations.




                                             - 28 -
       Case 1:19-cv-02521-SAG Document 444 Filed 04/07/21 Page 29 of 50




       220.    WMS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 220 of the Complaint and therefore denies those

allegations.

       221.    WMS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 221 of the Complaint and therefore denies those

allegations.

       222.    WMS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 222 of the Complaint and therefore denies those

allegations.

       223.    WMS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 223 of the Complaint and therefore denies those

allegations.

       224.    WMS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 224 of the Complaint and therefore denies those

allegations.

       225.    WMS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 225 of the Complaint and therefore denies those

allegations.

       226.    WMS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 226 of the Complaint and therefore denies those

allegations.




                                             - 29 -
       Case 1:19-cv-02521-SAG Document 444 Filed 04/07/21 Page 30 of 50




       227.    WMS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 227 of the Complaint and therefore denies those

allegations.

       228.    WMS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 228 of the Complaint and therefore denies those

allegations.

       229.    WMS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 229 of the Complaint and therefore denies those

allegations.

       230.    WMS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 230 of the Complaint and therefore denies those

allegations.

       231.    WMS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 231 of the Complaint and therefore denies those

allegations.

       232.    WMS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 232 of the Complaint and therefore denies those

allegations.

       233.    WMS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 233 of the Complaint and therefore denies those

allegations.




                                             - 30 -
       Case 1:19-cv-02521-SAG Document 444 Filed 04/07/21 Page 31 of 50




       234.      WMS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 234 of the Complaint and therefore denies those

allegations.

       235.      WMS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 235 of the Complaint and therefore denies those

allegations. WMS further denies that a “conspiracy” occurred, as alleged in Paragraph 235 of

the Complaint.

       236.      WMS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 236 of the Complaint and therefore denies those

allegations.

       237.      WMS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 237 of the Complaint and therefore denies those

allegations.

       238.      WMS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 238 of the Complaint and therefore denies those

allegations.

       239.      WMS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 239 of the Complaint and therefore denies those

allegations.

       240.      WMS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 240 of the Complaint and therefore denies those

allegations.


                                               - 31 -
       Case 1:19-cv-02521-SAG Document 444 Filed 04/07/21 Page 32 of 50




       241.    WMS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 241 of the Complaint and therefore denies those

allegations.

       242.    WMS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 242 of the Complaint and therefore denies those

allegations.

       243.    WMS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 243 of the Complaint and therefore denies those

allegations.   WMS further denies any specific allegation that it “collude[d]” with other

Defendants.

       244.    WMS denies the allegations set forth in Paragraph 244 of the Complaint, except

admits that it conducted annual, general surveys regarding wages, salaries, and employment

benefits of certain poultry processing plant workers.

       245.    WMS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 245 of the Complaint and therefore denies those

allegations.

       246.    WMS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 246 of the Complaint and therefore denies those

allegations.

       247.    WMS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 247 of the Complaint and therefore denies those

allegations.


                                              - 32 -
       Case 1:19-cv-02521-SAG Document 444 Filed 04/07/21 Page 33 of 50




       248.    WMS admits that certain Defendant Processors paid to participate in WMS’s

annual, general surveys regarding wages, salaries, and employment benefits of certain poultry

processing plant workers, but otherwise lacks knowledge or information sufficient to form a

belief as to the truth of the remainder of the allegations set forth in Paragraph 248 of the

Complaint and therefore denies all allegations, except those expressly admitted herein.

       249.    Paragraph 249 of the Complaint states legal conclusions to which no response is

required. To the extent a response is required, WMS lacks knowledge or information sufficient

to form a belief as to the truth of the allegations set forth in Paragraph 249 of the Complaint and

therefore denies those allegations.

       250.    WMS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 250 of the Complaint and therefore denies those

allegations.

       251.    WMS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 251 of the Complaint and therefore denies those

allegations.

       252.    WMS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 252 of the Complaint and therefore denies those

allegations.

       253.    Paragraph 253 of the Complaint states legal conclusions to which no response is

required. To the extent a response is required, WMS lacks knowledge or information sufficient

to form a belief as to the truth of the allegations set forth in Paragraph 253 of the Complaint and

therefore denies those allegations.


                                              - 33 -
       Case 1:19-cv-02521-SAG Document 444 Filed 04/07/21 Page 34 of 50




       254.    Paragraph 254 of the Complaint states legal conclusions to which no response is

required. To the extent a response is required, WMS lacks knowledge or information sufficient

to form a belief as to the truth of the allegations set forth in Paragraph 254 of the Complaint and

therefore denies those allegations.

       255.    Paragraph 255 of the Complaint states legal conclusions to which no response is

required. To the extent a response is required, WMS lacks knowledge or information sufficient

to form a belief as to the truth of the allegations set forth in Paragraph 255 of the Complaint and

therefore denies those allegations.

       256.    Paragraph 256 of the Complaint states legal conclusions to which no response is

required. To the extent a response is required, WMS lacks knowledge or information sufficient

to form a belief as to the truth of the allegations set forth in Paragraph 256 of the Complaint and

therefore denies those allegations.

       257.    Paragraph 257 of the Complaint states legal conclusions to which no response is

required. To the extent a response is required, WMS lacks knowledge or information sufficient

to form a belief as to the truth of the allegations set forth in Paragraph 257 of the Complaint and

therefore denies those allegations.

       258.    Paragraph 258 of the Complaint states legal conclusions to which no response is

required. To the extent a response is required, WMS lacks knowledge or information sufficient

to form a belief as to the truth of the allegations set forth in Paragraph 258 of the Complaint and

therefore denies those allegations.

       259.    Paragraph 259 of the Complaint states legal conclusions to which no response is

required. To the extent a response is required, WMS lacks knowledge or information sufficient


                                              - 34 -
       Case 1:19-cv-02521-SAG Document 444 Filed 04/07/21 Page 35 of 50




to form a belief as to the truth of the allegations set forth in Paragraph 259 of the Complaint and

therefore denies those allegations.

       260.    Paragraph 260 of the Complaint states legal conclusions to which no response is

required. To the extent a response is required, WMS lacks knowledge or information sufficient

to form a belief as to the truth of the allegations set forth in Paragraph 260 of the Complaint and

therefore denies those allegations.

       261.    WMS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 261 of the Complaint and therefore denies those

allegations.

       262.    Paragraph 262 of the Complaint states legal conclusions to which no response is

required. To the extent a response is required, WMS lacks knowledge or information sufficient

to form a belief as to the truth of the allegations set forth in Paragraph 262 of the Complaint and

therefore denies those allegations.

       263.    WMS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 263 of the Complaint and therefore denies those

allegations.

       264.    WMS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 264 of the Complaint and therefore denies those

allegations.

       265.    WMS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 265 of the Complaint and therefore denies those

allegations.


                                              - 35 -
       Case 1:19-cv-02521-SAG Document 444 Filed 04/07/21 Page 36 of 50




       266.    WMS denies the allegations set forth in Paragraph 266 of the Complaint.

       267.    Paragraph 267 of the Complaint states legal conclusions to which no response is

required. To the extent a response is required, WMS lacks knowledge or information sufficient

to form a belief as to the truth of the allegations set forth in Paragraph 267 of the Complaint and

therefore denies those allegations. WMS further denies the existence of any “illegal contract,

combination, or conspiracy.”

       268.    WMS denies the allegations set forth in Paragraph 268 of the Complaint.

       269.    WMS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 269 of the Complaint and therefore denies those

allegations.

       270.    WMS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 270 of the Complaint and therefore denies those

allegations.

       271.    WMS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 271 of the Complaint and therefore denies those

allegations.

       272.    WMS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 272 of the Complaint and therefore denies those

allegations.

       273.    WMS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 273 of the Complaint and therefore denies those

allegations. WMS further denies the existence of any “scheme” in which it was involved.


                                              - 36 -
       Case 1:19-cv-02521-SAG Document 444 Filed 04/07/21 Page 37 of 50




       274.     WMS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 274 of the Complaint and therefore denies those

allegations. WMS further denies the existence of any “anticompetitive agreement” to which it

was a party.

       275.     WMS denies the allegations set forth in Paragraph 275 of the Complaint.

       276.     WMS denies the allegations set forth in Paragraph 276 of the Complaint.

       277.     WMS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 277 of the Complaint and therefore denies those

allegations. WMS further denies the existence of any “secret conspiracy” or any “conspiracy to

fix and depress compensation” in which it was involved.

       278.     WMS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 278 of the Complaint and therefore denies those

allegations. WMS further denies the existence of any “anticompetitive conspiracy” in which it

was involved.

       279.     WMS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 279 of the Complaint and therefore denies those

allegations.    WMS further denies the existence of any “deceptive practices and techniques of

secrecy employed by Defendants.”

       280.     Paragraph 280 of the Complaint states legal conclusions to which no response is

required. To the extent a response is required, WMS denies the allegations set forth in Paragraph

280 of the Complaint.




                                              - 37 -
       Case 1:19-cv-02521-SAG Document 444 Filed 04/07/21 Page 38 of 50




       281.    Paragraph 281 of the Complaint states legal conclusions to which no response is

required. To the extent a response is required, WMS denies the allegations set forth in Paragraph

281 of the Complaint.

       282.    Paragraph 282 of the Complaint states legal conclusions to which no response is

required. To the extent a response is required, WMS denies the allegations set forth in Paragraph

282 of the Complaint.

       283.    WMS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 283 of the Complaint and therefore denies those

allegations.

       284.    Paragraph 284 of the Complaint states legal conclusions to which no response is

required. To the extent a response is required, WMS denies the allegations set forth in Paragraph

284 of the Complaint.

       285.    WMS denies the allegations set forth in Paragraph in 285 of the Company, except

admits that it conducted annual, general surveys regarding wages, salaries, and employment

benefits of certain poultry processing plant workers.

       286.    WMS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 286 of the Complaint and therefore denies those

allegations.

       287.    WMS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 287 of the Complaint and therefore denies those

allegations.




                                              - 38 -
       Case 1:19-cv-02521-SAG Document 444 Filed 04/07/21 Page 39 of 50




       288.    WMS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 288 of the Complaint and therefore denies those

allegations.

       289.    WMS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 289 of the Complaint and therefore denies those

allegations.

       290.    Paragraph 290 of the Complaint states legal conclusions to which no response is

required. To the extent a response is required, WMS lacks knowledge or information sufficient

to form a belief as to the truth of the allegations set forth in Paragraph 290 of the Complaint and

therefore denies those allegations.

       291.    Paragraph 291 of the Complaint states legal conclusions to which no response is

required. To the extent a response is required, WMS lacks knowledge or information sufficient

to form a belief as to the truth of the allegations set forth in Paragraph 291 of the Complaint and

therefore denies those allegations.

       292.    Paragraph 292 of the Complaint states legal conclusions to which no response is

required. To the extent a response is required, WMS lacks knowledge or information sufficient

to form a belief as to the truth of the allegations set forth in Paragraph 292 of the Complaint and

therefore denies those allegations.

       293.    Paragraph 293 of the Complaint states legal conclusions to which no response is

required. To the extent a response is required, WMS denies the allegations set forth in Paragraph

293 of the Complaint.




                                              - 39 -
       Case 1:19-cv-02521-SAG Document 444 Filed 04/07/21 Page 40 of 50




       294.   Paragraph 294 of the Complaint states legal conclusions to which no response is

required. To the extent a response is required, WMS denies the allegations set forth in Paragraph

294 of the Complaint.

       295.   Paragraph 295 of the Complaint states legal conclusions to which no response is

required. To the extent a response is required, WMS denies the allegations set forth in Paragraph

295 of the Complaint.

       296.   Paragraph 296 of the Complaint states legal conclusions to which no response is

required. To the extent a response is required, WMS denies the allegations set forth in Paragraph

296 of the Complaint.

       297.   Paragraph 297 of the Complaint states legal conclusions to which no response is

required. To the extent a response is required, WMS denies the allegations set forth in Paragraph

297 of the Complaint.

       298.   Paragraph 298 of the Complaint states legal conclusions to which no response is

required. To the extent a response is required, WMS denies the allegations set forth in Paragraph

298 of the Complaint.

       299.   Paragraph 299 of the Complaint states legal conclusions to which no response is

required. To the extent a response is required, WMS denies the allegations set forth in Paragraph

299 of the Complaint.

       300.   Paragraph 300 of the Complaint states legal conclusions to which no response is

required. To the extent a response is required, WMS denies the allegations set forth in Paragraph

300 of the Complaint.




                                             - 40 -
       Case 1:19-cv-02521-SAG Document 444 Filed 04/07/21 Page 41 of 50




       301.   Paragraph 301 of the Complaint states legal conclusions to which no response is

required. To the extent a response is required, WMS denies the allegations set forth in Paragraph

301 of the Complaint.

       302.   Paragraph 302 of the Complaint states legal conclusions to which no response is

required. To the extent a response is required, WMS denies the allegations set forth in Paragraph

302 of the Complaint.

       303.   Paragraph 303 of the Complaint states legal conclusions to which no response is

required. To the extent a response is required, WMS denies the allegations set forth in Paragraph

303 of the Complaint.

       304.   Paragraph 304 of the Complaint states legal conclusions to which no response is

required. To the extent a response is required, WMS denies the allegations set forth in Paragraph

304 of the Complaint.

       305.   Paragraph 305 of the Complaint states legal conclusions to which no response is

required. To the extent a response is required, WMS denies the allegations set forth in Paragraph

305 of the Complaint.

       306.   Paragraph 306 of the Complaint states legal conclusions to which no response is

required. To the extent a response is required, WMS denies the allegations set forth in Paragraph

306 of the Complaint.

       307.   Paragraph 307 of the Complaint states legal conclusions to which no response is

required. To the extent a response is required, WMS denies the allegations set forth in Paragraph

307 of the Complaint.




                                             - 41 -
       Case 1:19-cv-02521-SAG Document 444 Filed 04/07/21 Page 42 of 50




     IX. CAUSES OF ACTION

                            FIRST CLAIM FOR RELIEF
          CONSPIRACY TO DEPRESS COMPENSATION IN VIOLATION OF
                  SECTION 1 OF SHERMAN ANTI TRUST ACT
              (Against All Defendants, except Peco Foods and Agri Stats)

       308.    WMS refers to its answers to the preceding Paragraphs, which are incorporated by

reference herein.

       309.    Paragraph 309 of the Complaint states legal conclusions to which no response is

required. To the extent a response is required, WMS denies the allegations set forth in Paragraph

309 of the Complaint.

       310.    Paragraph 310 of the Complaint states legal conclusions to which no response is

required. To the extent a response is required, WMS denies the allegations set forth in Paragraph

310 of the Complaint.

       311.    Paragraph 311 of the Complaint states legal conclusions to which no response is

required. To the extent a response is required, WMS denies the allegations set forth in Paragraph

311 of the Complaint.

       312.    Paragraph 312 of the Complaint states legal conclusions to which no response is

required. To the extent a response is required, WMS denies the allegations set forth in Paragraph

312 of the Complaint.

       313.    Paragraph 313 of the Complaint states legal conclusions to which no response is

required. To the extent a response is required, WMS denies the allegations set forth in Paragraph

313 of the Complaint.




                                             - 42 -
       Case 1:19-cv-02521-SAG Document 444 Filed 04/07/21 Page 43 of 50




                        SECOND CLAIM FOR RELIEF
          CONSPIRACY TO EXCHANGE COMPENSATION INFORMATION
           IN VIOLATION OF SECTION 1 OF SHERMAN ANTITRUST ACT
                            (Against all Defendants)

       314.    WMS refers to its answers to the preceding Paragraphs, which are incorporated by

reference herein.

       315.    Paragraph 315 of the Complaint states legal conclusions to which no response is

required. To the extent a response is required, WMS denies the allegations set forth in Paragraph

315 of the Complaint.

       316.    Paragraph 316 of the Complaint states legal conclusions to which no response is

required. To the extent a response is required, WMS denies the allegations set forth in Paragraph

316 of the Complaint.

       317.    Paragraph 317 of the Complaint states legal conclusions to which no response is

required. To the extent a response is required, WMS denies the allegations set forth in Paragraph

317 of the Complaint.

       318.    Paragraph 318 of the Complaint states legal conclusions to which no response is

required. To the extent a response is required, WMS denies the allegations set forth in Paragraph

318 of the Complaint.

       319.    Paragraph 319 of the Complaint states legal conclusions to which no response is

required. To the extent a response is required, WMS denies the allegations set forth in Paragraph

319 of the Complaint.

       320.    WMS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 320 of the Complaint and therefore denies those

allegations.

                                             - 43 -
       Case 1:19-cv-02521-SAG Document 444 Filed 04/07/21 Page 44 of 50




       321.    Paragraph 321 of the Complaint states legal conclusions to which no response is

required. To the extent a response is required, WMS denies the allegations set forth in Paragraph

321 of the Complaint, except admits that it conducted annual, general surveys regarding wages,

salaries, and employment benefits of certain poultry processing plant workers.

       322.    WMS denies the allegations set forth in Paragraph 322 of the Complaint.

       323.    WMS denies the allegations set forth in Paragraph 323 of the Complaint.

       324.    WMS refers to the document referred to in Paragraph 324 of the Complaint,

which speaks for itself.    To the extent a response is required, WMS lacks knowledge or

information sufficient to form a belief as to the truth of the allegations set forth in Paragraph 324

of the Complaint and therefore denies those allegations.

       325.    Paragraph 325 of the Complaint states legal conclusions to which no response is

required. To the extent a response is required, WMS denies the allegations set forth in Paragraph

325 of the Complaint.

       326.     Paragraph 326 of the Complaint states legal conclusions to which no response is

required. To the extent a response is required, WMS lacks knowledge or information sufficient

to form a belief as to the truth of the allegations set forth in Paragraph 326 of the Complaint and

therefore denies those allegations.

       327.    WMS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 327 of the Complaint and therefore denies those

allegations.

       328.    Paragraph 328 of the Complaint states legal conclusions to which no response is

required. To the extent a response is required, WMS lacks knowledge or information sufficient


                                               - 44 -
       Case 1:19-cv-02521-SAG Document 444 Filed 04/07/21 Page 45 of 50




to form a belief as to the truth of the allegations set forth in Paragraph 328 of the Complaint and

therefore denies those allegations.

       329.    Paragraph 329 of the Complaint states legal conclusions to which no response is

required. To the extent a response is required, WMS lacks knowledge or information sufficient

to form a belief as to the truth of the allegations set forth in Paragraph 329 of the Complaint and

therefore denies those allegations.

       330.    Paragraph 330 of the Complaint states legal conclusions to which no response is

required. To the extent a response is required, WMS denies the allegations set forth in Paragraph

330 of the Complaint.

       331.    Paragraph 331 of the Complaint states legal conclusions to which no response is

required. To the extent a response is required, WMS denies the allegations set forth in Paragraph

331 of the Complaint.

       332.    Paragraph 332 of the Complaint states legal conclusions to which no response is

required. To the extent a response is required, WMS denies the allegations set forth in Paragraph

332 of the Complaint.

       333.    Paragraph 333 of the Complaint states legal conclusions to which no response is

required. To the extent a response is required, WMS denies the allegations set forth in Paragraph

331 of the Complaint.




                                              - 45 -
        Case 1:19-cv-02521-SAG Document 444 Filed 04/07/21 Page 46 of 50




                                  AFFIRMATIVE DEFENSES

                                    First Affirmative Defense

        The Complaint fails to state a claim or cause of action upon which relief can be granted,

as the Complaint does not sufficiently plead all requisite facts to establish that WMS engaged in

a conspiracy.

                                   Second Affirmative Defense

        Plaintiffs’ claims are barred, in whole or in part, because WMS’s conduct was unilateral

and undertaken solely for legitimate, lawful business purposes.

                                    Third Affirmative Defense

        Plaintiffs’ claims are barred, in whole or in part, because WMS conducted surveys in

accordance with the Safe Harbor Guidelines.

                                   Fourth Affirmative Defense

        Plaintiffs’ claims are barred, in whole or in part, by the applicable statutes of limitations,

including but not limited to the Sherman Antitrust Act’s statute of limitations. Plaintiffs’ claims

are barred to the extent they are based on alleged conduct that predates the Sherman Act’s four-

year statute of limitations.

                                    Fifth Affirmative Defense

        Plaintiffs’ claims are barred, in whole or in part, because WMS did not engage in any

action, conduct, or conspiracy with the intent to restrain, or which had the result of restraining,

competition or trade.




                                                - 46 -
        Case 1:19-cv-02521-SAG Document 444 Filed 04/07/21 Page 47 of 50




                                    Sixth Affirmative Defense

        The claims alleged in the Complaint are barred, in whole or in part, by the doctrine of

estoppel, due to Plaintiffs’ unreasonably long delay in asserting their claims.

                                  Seventh Affirmative Defense

        The claims alleged in the Complaint are barred, in whole or in part, by the doctrine of

laches, due to Plaintiffs’ unreasonably long delay in asserting their claims.

                                   Eighth Affirmative Defense

        Plaintiffs cannot proceed as a class in this action under Rule 23 of the Federal Rules of

Civil Procedure because Plaintiffs’ individualized claims do not satisfy the requirements for class

certification.

                                   Ninth Affirmative Defense

        Plaintiffs’ claims are barred because Plaintiffs did not allege sufficient parallel conduct

by WMS and any other Defendant, or any “plus factors” that are inconsistent with unilateral

conduct.

                                   Tenth Affirmative Defense

        Plaintiffs’ claims are barred, in whole or in part, because WMS cannot be held liable for

the acts or omissions of any other defendant. Because WMS did not enter into any conspiracy in

restraint of trade, or otherwise violate any antitrust laws, there are no grounds for joint and

several liability against WMS.

                                  Eleventh Affirmative Defense

        Plaintiffs’ claims are preempted and barred, in whole or in part, because WMS’s

alleged conduct has implied or express immunity from the antitrust laws.


                                               - 47 -
       Case 1:19-cv-02521-SAG Document 444 Filed 04/07/21 Page 48 of 50




                                 Twelfth Affirmative Defense

       Plaintiffs’ claims are barred, in whole or in part, because Plaintiffs’ injuries and damages,

if such injuries did occur, were not proximately caused by WMS and/or were caused by the

conduct of Plaintiffs and/or third parties.

                                 Thirteenth Affirmation Defense

       Plaintiffs’ claims are barred, in whole or in part, to the extent Plaintiffs rely upon the

doctrine of fraudulent concealment because Plaintiffs failed to plead fraudulent concealment

with particularity, as required by Rule 9(b) of the Federal Rules of Civil Procedure.

                                 Fourteenth Affirmative Defense

       Plaintiffs’ claims are barred, in whole or in part, because Plaintiffs lack standing to

asset the claims raised in the Complaint. Plaintiffs, hourly workers at chicken processing

plants, did not suffer any injuries arising from any alleged suppression of wages for salaried

positions they never held. Further, because Plaintiffs worked at chicken processing plants,

they cannot assert claims arising from purported injuries suffered by workers at turkey

processing plants where they never worked.

                                  Fifteenth Affirmative Defense

       This action must be dismissed, as to WMS, because this Court lacks personal

jurisdiction over WMS. WMS is a Pennsylvania corporation that does not conduct business

in the State of Maryland, or the District of Maryland.

                                Sixteenth Affirmative Defense

       WMS adopts and incorporates by reference any and all other defenses asserted by

any other Defendant to the extent that that specific defense would apply to WMS.


                                               - 48 -
          Case 1:19-cv-02521-SAG Document 444 Filed 04/07/21 Page 49 of 50




          WMS expressly reserves the right to assert additional defenses upon discovery of further

information concerning Plaintiffs’ claims. Further, WMS has not knowingly or intentionally

waived any applicable defenses and reserves the right to amend this Answer to add, supplement,

or modify defenses based upon legal theories that may be or will be divulged through

clarification of the Complaint, discovery, or further factual or legal analysis of Plaintiffs’

allegations, contentions and positions in this action.

                                    DEMAND FOR JURY TRIAL

          Defendant, Webber, Meng, Sahl & Company, Inc., hereby demands a trial by jury on all

issues so triable in this matter.

                                      PRAYER FOR RELIEF

          WHEREFORE, Defendant, Webber, Meng, Sahl & Company, Inc., respectfully requests

that this Court enter judgment in its favor and against Plaintiffs, Judy Jien, Kieo Jibidi, Elaisa

Clement, Glenda Robinson, and Emily Earnest, and award WMS its attorneys’ fees, costs, and

expenses incurred in connection with this case and such other relief as this Court deems just and

proper.

Dated: April 7, 2021                           Respectfully submitted,

                                               /s/ Gerard P. Martin
                                               Gerard P. Martin, Bar No. 00691
                                               Jeffrey M. Lichtstein, Bar No. 20731
                                               ROSENBERG MARTIN GREENBERG, LLP
                                               25 S. Charles Street, 21st Floor
                                               Baltimore, Maryland 21201
                                               Phone: (410) 727-6600
                                               Fax: (410) 727-1115
                                               gmartin@rosenbergmartin.com
                                               jlichtstein@rosenbergmartin.com
                                               Attorneys for Defendant Webber, Meng, Sahl &
                                               Company, Inc. d/b/a WMS & Company, Inc.

                                                - 49 -
         Case 1:19-cv-02521-SAG Document 444 Filed 04/07/21 Page 50 of 50




                                CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on this 7th day of April, 2021, a copy of the foregoing Answer

to the Second Amended Consolidated Complaint was served to counsel of record via CM/ECF.



                                                     /s/ Jeffrey M. Lichtstein
                                                     Jeffrey M. Lichtstein, Bar No. 20731


4837-4327-8564, v. 1




                                            - 50 -
